Exhibit 10.2

ADMINISTRATION AGREEMENT

BETWEEN

FS INVESTMENT CORPORATION

AND

FB INCOME ADVISOR, LLC

This Administration Agreement (the “Agreement”) is made this 16th day of April,
2014, by and between FS INVESTMENT CORPORATION, a Maryland corporation (the
“Company”), and FB INCOME ADVISOR, LLC, a Delaware limited liability company
(the “Administrator”).

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);

WHEREAS, pursuant to that certain Investment Advisory and Administrative
Services Agreement (as amended, the “Investment Advisory and Administrative
Services Agreement”), dated February 12, 2008, by and between the Company and
the Administrator, the Company retained the Administrator to furnish investment
advisory services (the “Investment Advisory Services”) to the Company and to
provide for the administrative services (the “Administrative Services”)
necessary for the operation of the Company on the terms and conditions set forth
therein;

WHEREAS, the Company and the Administrator desire to unbundle the Investment
Advisory Services and the Administrative Services in connection with the listing
of the Company’s common stock on a securities exchange;

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Administrator (in such capacity, the “Advisor”) have entered into that
amended and restated investment advisory agreement (the “Investment Advisory
Agreement”) whereby the Advisor will provide for the Investment Advisory
Services on the terms and conditions set forth therein; and

WHEREAS, the Company desires to continue to retain the Administrator to furnish
the Administrative Services to the Company on the terms and conditions
hereinafter set forth, and the Administrator wishes to continue to be retained
to provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1. Duties of the Administrator.

(a) Retention of Administrator. The Company hereby employs the Administrator to
furnish, or arrange for others to furnish, the administrative services,
personnel and facilities described below, subject to the supervision, direction
and control of the board of directors of the Company (the “Board”), the
provisions of the Company’s articles of amendment and restatement



--------------------------------------------------------------------------------

(as may be amended from time to time, the “Articles”) and bylaws (as may be
amended from time to time, the “Bylaws”), and applicable federal and state law.

(b) Responsibilities of Administrator. The Administrator shall perform (or
oversee, or arrange for, the performance of) the administrative services
necessary for the operation of the Company, including providing general ledger
accounting, fund accounting, legal services, investor relations and other
administrative services. Without limiting the generality of the foregoing, the
Administrator shall:

(i) provide the Company with office facilities and equipment, and provide
clerical, bookkeeping, accounting and recordkeeping services, legal services,
and shall provide all such other administrative services as the Administrator
shall from time to time determine to be necessary or appropriate to perform its
obligations under this Agreement;

(ii) on behalf of the Company, enter into agreements and/or conduct relations
with custodians, depositories, transfer agents, distribution disbursing agents,
distribution reinvestment plan administrators, shareholder servicing agents,
accountants, auditors, tax consultants, advisers and experts, investment
advisers, compliance officers, escrow agents, attorneys, dealer managers,
underwriters, brokers and dealers, investor custody and share transaction
clearing platforms, marketing, sales and advertising materials contractors,
public relations firms, investor communication agents, printers, insurers,
banks, third-party pricing or valuation firms, and such other persons in any
such other capacity deemed to be necessary or desirable by the Administrator and
the Company;

(iii) have the authority to enter into one or more sub-administration agreements
with other service providers (each, a “Sub-Administrator”) pursuant to which the
Administrator may obtain the services of service providers in fulfilling its
responsibilities hereunder. Any such sub-administration agreements shall be in
accordance with the requirements of the Investment Company Act and other
applicable federal and state law and shall contain a provision requiring the
Sub-Administrator to comply with Sections 1(e) and 2 below as if it were the
Administrator. The Administrator and not the Company shall be responsible for
any compensation payable to any Sub-Administrator;

(iv) as may be requested, make reports to the Board of its performance of
obligations hereunder;

(v) furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Company as the Administrator reasonably shall
determine to be desirable;

(vi) assist the Company in the preparation of and maintaining the financial and
other records that the Company is required to maintain and the preparation,
printing and dissemination of reports that the Company is required to furnish to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”), any securities exchange or other regulatory
authority;

 

2



--------------------------------------------------------------------------------

(vii) provide on the Company’s behalf managerial assistance to those portfolio
companies to which the Company is required to provide such assistance to the
extent such portfolio companies request such assistance;

(viii) assist the Company in determining and publishing the Company’s net asset
value, oversee the preparation and filing of the Company’s tax returns, and
generally oversee and monitor the payment of the Company’s expenses; and

(ix) oversee the performance of administrative and other professional services
rendered to the Company by others.

(c) Acceptance of Employment. The Administrator hereby accepts such employment
and agrees during the term hereof to render the services described herein,
subject to the reimbursement of costs and expenses provided for below, and
subject to the limitations contained herein.

(d) Independent Contractor Status. The Administrator, and any others with whom
the Administrator subcontracts to provide the services set forth herein, shall,
for all purposes herein provided, be deemed to be independent contractors and,
except as expressly provided or authorized herein or by other written agreement
of the Company and the Administrator, shall have no authority to act for or
represent the Company in any way or otherwise be deemed agents of the Company.

(e) Record Retention. Subject to review by, and the overall control of, the
Board, the Administrator shall maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder as required under the Investment Company Act. The Administrator shall
render to the Board such periodic and special reports as the Board may
reasonably request or as may be required under applicable federal and state law,
and shall make such records available for inspection by the Board and its
authorized agents, at any time and from time to time during normal business
hours. The Administrator agrees that all records that it maintains for the
Company are the property of the Company and shall surrender promptly to the
Company any such records upon the Company’s request and upon termination of this
Agreement pursuant to Section 7, provided that the Administrator may retain a
copy of such records. The Administrator further agrees that the records which it
maintains for the Company will be preserved in the manner and for the periods
prescribed by the Investment Company Act, unless any such records are earlier
surrendered as provided above.

2. The Company’s Responsibilities and Expenses Payable by the Company.

The Company, either directly or through reimbursement to the Administrator,
shall bear all costs and expenses of its operations and transactions not
specifically assumed by the Advisor pursuant to the Investment Advisory
Agreement, including (without limitation): corporate, organizational and
offering expenses; the cost of calculating the Company’s net asset value,
including the cost of any third-party pricing or valuation firms; expenses
incurred by the Advisor payable to third parties, including agents, consultants
or other advisors, in monitoring financial

 

3



--------------------------------------------------------------------------------

and legal affairs for the Company and in monitoring the Company’s investments
and performing due diligence on its prospective portfolio companies; the cost of
effecting sales and repurchases of the Company’s common stock and other
securities; fees and expenses relating to software tools, programs or other
technology (including risk management software, fees to risk management services
providers, third-party software licensing, implementation, data management and
recovery services and custom development costs); research and market data
(including news and quotation equipment and services, and any computer hardware
and connectivity hardware (e.g., telephone and fiber optic lines) incorporated
into the cost of obtaining such research and market data); all costs and charges
for equipment or services used in communicating information regarding the
Company’s transactions among the Administrator and any custodian or other agent
engaged by the Company; transfer agent and custodial fees; fees and expenses
associated with marketing efforts; federal and any state registration or
notification fees; federal, state and local taxes; fees and expenses of
directors not also serving in an executive officer capacity for the Company or
the Administrator; the costs of preparing, printing and mailing reports and
other communications, including proxy, tender offer correspondence or similar
materials, to Company stockholders; fidelity bond, directors and officers/errors
and omissions liability insurance and other insurance premiums; direct costs
such as printing, mailing, long distance telephone and staff costs; overhead
costs, including rent, office supplies, utilities and capital equipment; legal
expenses (including those expenses associated with preparing the Company’s
public filings, attending and preparing for Board meetings, as applicable, and
generally serving as counsel to the Company); external accounting expenses
(including fees and disbursements and expenses related to the annual audit of
the Company and the preparation of the Company’s tax information); costs
associated with reporting and compliance obligations under the Investment
Company Act and applicable federal and state securities laws, including
compliance with the Sarbanes-Oxley Act of 2002, as amended; all costs of
registration and listing the Company’s common stock or other securities on any
securities exchange; costs associated with the Company’s chief compliance
officer; all other expenses incurred by the Administrator or the Company in
connection with administering the Company’s business, including expenses
incurred by the Administrator in performing the Administrative Services for the
Company and administrative personnel paid by the Administrator; and any expenses
incurred outside of the ordinary course of business, including, without
limitation, costs incurred in connection with any claim, litigation,
arbitration, mediation, government investigation or similar proceeding and
indemnification expenses as provided for in the Articles or Bylaws.

3. No Fee; Reimbursement of Expenses.

(a) In full consideration for the provisions of the services provided by the
Administrator under this Agreement, the parties acknowledge that there shall be
no separate fee paid in connection with the services provided, notwithstanding
that the Company shall reimburse the Administrator no less than quarterly for
all costs and expenses incurred by the Administrator in performing its
obligations and providing personnel and facilities hereunder.

 

4



--------------------------------------------------------------------------------

(b) The Administrator shall allocate the cost of such services to the Company
based on factors such as total assets, revenues, time allocations and/or other
reasonable metrics.

4. Other Activities of the Administrator.

The services provided by the Administrator to the Company are not exclusive, and
the Administrator may engage in any other business or render similar or
different services to others, so long as its services to the Company hereunder
are not impaired thereby, and nothing in this Agreement shall limit or restrict
the right of any manager, partner, member (including its members and the owners
of its members), officer or employee of the Administrator to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
or trustee of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). The Administrator assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, employees, partners, interestholders,
members, managers or otherwise, and that the Administrator and directors,
officers, employees, partners, interestholders, members and managers of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.

5. Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, member, officer or employee of the
Administrator is or becomes a director, officer and/or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
member, officer and/or employee of the Administrator shall be deemed to be
acting in such capacity solely for the Company, and not as a manager, partner,
member, officer or employee of the Administrator or under the control or
direction of the Administrator, even if paid by the Administrator.

6. Indemnification.

(a) The Administrator (and its officers, managers, partners, members (and their
members, including the owners of their members), agents, employees, controlling
persons and any other person or entity affiliated with the Administrator) shall
not be liable to the Company for any action taken or omitted to be taken by the
Administrator or such other person in connection with the performance of any of
its duties or obligations under this Agreement or otherwise as the administrator
of the Company with respect to the receipt of compensation for services and the
Company shall indemnify, defend and protect the Administrator (and its officers,
managers, partners, members (and their members, including the owners of their
members), agents, employees, controlling persons and any other person or entity
affiliated with the Administrator, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the

 

5



--------------------------------------------------------------------------------

Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of the Company or its security holders) arising out of or
otherwise based upon the performance of any of the Administrator’s duties or
obligations under this Agreement or otherwise as an administrator of the
Company, to the extent such damages, liabilities, costs and expenses are not
fully reimbursed by insurance, and to the extent that such indemnification would
not be inconsistent with the laws of the State of Maryland or the Articles.
Notwithstanding the preceding sentence of this Section 6 to the contrary,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Company or its stockholders
to which the Indemnified Parties would otherwise be subject by reason of willful
misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder).

7. Effectiveness, Duration and Termination of Agreement.

(a) Term and Effectiveness. This Agreement shall remain in effect with respect
to the Company for two years, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by: (a) the vote of the Board; and (b) the vote of a
majority of the Company’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party.

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, upon 60 days’ written notice to the other party. This
Agreement and the rights and duties of a party hereunder may not be assigned,
including by operation of law, by a party without the prior consent of the other
party. The provisions of Section 6 of this Agreement shall remain in full force
and effect, and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement.

(c) Payments to and Duties of Administrator Upon Termination.

(i) After the termination of this Agreement, the Administrator shall not be
entitled to compensation for further services provided hereunder, except that it
shall be entitled to receive from the Company within 30 days after the effective
date of such termination all unpaid reimbursements due and payable to the
Administrator prior to termination of this Agreement.

(ii) The Administrator shall promptly upon termination:

(A) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it,

 

6



--------------------------------------------------------------------------------

covering the period following the date of the last accounting furnished to the
Board;

(B) deliver to the Board all assets and documents of the Company then in custody
of the Administrator; and

(C) cooperate with the Company to provide an orderly administrative transition.

8. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

9. Amendments.

This Agreement may be amended in writing by mutual consent of the parties
hereto, subject to the provisions of the Investment Company Act.

10. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. Notwithstanding the place where this Agreement may be executed by
any of the parties hereto, this Agreement shall be construed in accordance with
the laws of the State of New York. For so long as the Company is regulated as a
business development company under the Investment Company Act, this Agreement
shall also be construed in accordance with the applicable provisions of the
Investment Company Act. In such case, to the extent the applicable laws of the
State of New York, or any of the provisions herein, conflict with the provisions
of the Investment Company Act, the latter shall control.

11. Severability.

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date written above.

 

FS INVESTMENT CORPORATION By:  

/s/ Stephen S. Sypherd

  Name:   Stephen S. Sypherd   Title:   Vice President, Secretary and Treasurer
FB INCOME ADVISOR, LLC By:  

/s/ Michael C. Forman

  Name:   Michael C. Forman   Title:   Manager

[Signature Page to Administration Agreement]